Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In line 1 of paragraph 0020, Figure 1 should be labeled “Prior Art” or something similar.
In line 1 of paragraph 0021, Figure 2 should be labeled “Prior Art” or something similar.
In lines 1, 3, and 5 of paragraph 0077, “240” should be changed to “2400”.
In line 3 of paragraph 0078, “240” should be changed to “2400”.
In line 4 of paragraph 0079, “240” should be changed to “2400”.
In line 4 of paragraph 0080, “240” should be changed to “2400”.
In line 3 of paragraph 0081, “240” should be changed to “2400”.
In line 4 of paragraph 0082, “240” should be changed to “2400”.
In line 4 of paragraph 0083, “240” should be changed to “2400”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether “a radial moment beam” as recited in line 4 refers to one of the “plurality of radial moment beams” as recited in claim 1, from which claim 3 depends, or if it represents an additional structural limitation.  For purposes of examination, “a radial moment beam” as recited in claim 3 has been interpreted as “one of the plurality of radial moment beams”, as best understood by Examiner.
Regarding claim 6, the use of the term “oversized” is confusing because it is unclear relative to which structural element the size of the beam to base interface is being compared.
Regarding claim 7, it is unclear whether “a pile” as recited in line 3 refers to the pile as recited in claim 1, from which claim 7 depends, or if it represents an additional structural limitation.
Regarding claim 7, it is unclear whether “a pile” as recited in line 4 refers to the pile as recited in line 3 of claim 7, to the pile as recited in claim 1 from which claim 7 depends, or if it represents an additional structural limitation.
Claim 8 recites the limitation "each vertical structure support base to beam interface" in lines 3 - 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear whether “a pile” as recited in line 5 refers to the pile as recited in claim 1, from which claim 8 depends, or if it represents an additional structural limitation.  Examiner has interpreted pile as recited in claim 8 as “the pile”, as best understood by Examiner.
Regarding claim 9, it is unclear whether “a radial moment beam” as recited in lines 7 - 8 refers to one of the “plurality of radial moment beams” as recited in line 4 of claim 9 or if it represents an additional structural limitation.  For purposes of examination, “a radial moment beam” as recited in lines 7 - 8 has been interpreted as “one of the plurality of radial moment beams”, as best understood by Examiner.
Regarding claim 11, it is unclear whether the “two piles” as recited in line 3 refers to two of the plurality of piles as recited in claim 9, from which claim 11 depends, or if they represent additional structural limitations.  For purposes of examination, the “two piles” recited in claim 11 have been interpreted as “two of the plurality of piles”, as best understood by Examiner.
Regarding claim 13, it is unclear whether “a radial moment beam” as recited in line 4 refers to one of the “plurality of radial moment beams” as recited in line 4 of claim 9 or if it represents an additional structural limitation.  For purposes of examination, “a radial moment beam” as recited in line 4 of claim 13 has been interpreted as “one of the plurality of radial moment beams”, as best understood by Examiner.
Regarding claim 16, the use of the term “oversized” is confusing because it is unclear relative to which structural element the size of the beam to base interface is being compared.
Regarding claim 17, it is unclear whether “a radial moment beam” as recited in line 3 refers to one of the “plurality of radial moment beams” as recited in line 4 of claim 9 or if it represents an additional structural limitation.  For purposes of examination, “a radial moment beam” as recited in line 3 of claim 17 has been interpreted as “one of the plurality of radial moment beams”, as best understood by Examiner.
Claim 19 recites the limitation "each vertical structure support base to beam interface" in lines 3 - 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is unclear whether “a radial moment beam” as recited in lines 7 - 8 refers to one of the “plurality of radial moment beams” as recited in line 4 or if it represents an additional structural limitation.  For purposes of examination, “a radial moment beam” as recited in lines 7 - 8 has been interpreted as “one of the plurality of radial moment beams”, as best understood by Examiner.
Claim 20 recites the limitation "each vertical structure support base to beam interface" in lines 13 - 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 9 - 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (WO 00/46452).
Regarding claim 1, Smith discloses a vertical structure support platform comprising: a vertical structure support base (mounting ring 38); and a plurality of radial moment beams (base legs 40), operatively connected to said vertical structure support base, extending radially from said vertical structure support base; each radial moment beam including a beam to pile interface (foot 44) configured to connectively engage (via bolt 68) a pile (foundational element 46) (Figs. 1 - 4, 6, and 8; page 10, line 3 - page 11, line 21; page 13, lines 8 - 16).
Regarding claims 2 and 12, Smith further discloses each radial moment beam (40) includes a beam to base interface (washers and bolts 60) configured to connectively engage said vertical structure support base (washers 60 engage connection plate 64 of connector 62 of ring 38) (Figs. 3 and 6; page 11, lines 12 - 21).
Regarding claims 3 and 13, Smith further discloses said vertical structure support base includes a plurality of base to beam interfaces (connection plate 64), each base to beam interface being configured to connectively engage a radial moment beam (40) (Figs. 3 and 6; page 11, lines 12 - 21).
Regarding claims 5 and 15, Smith further discloses said vertical structure support base (38) includes a plurality of base to vertical structure support interfaces (openings in upper flange 56 through which bolts 60 extend), each base to vertical structure support interface being configured to connectively engage a vertical structure support (monopole 34) (Figs. 1 - 3, 6, and 8; page 11, lines 9 - 11).
Regarding claim 9, Smith discloses a vertical structure support platform comprising: a vertical structure support base (38); a plurality of radial moment beams (40), operatively connected to said vertical structure support base, extending radially from said vertical structure support base; and a plurality of piles (46), each pile being operatively connected to a radial moment beam and extending into a medium to provide foundational support for the vertical structure support platform (Figs. 1 - 4, 6, and 8; page 10, line 3 - page 11, line 21; page 13, lines 8 - 16).
Regarding claim 10, Smith further discloses each radial moment beam (40) includes a beam to pile interface (44) configured to connectively engage one of said plurality of piles (46) (Figs. 3, 6, and 8).
Regarding claim 11, Smith further discloses each radial moment beam (40) includes a beam to pile interface (44) configured to connectively engage two piles (46) (Figs. 3, 6, and 8).  Examiner notes that radial moment beams as disclosed by Smith are capable of connectively engaging two piles and, therefore, the apparatus as disclosed by Smith reads on the claim limitations.
Regarding claim 17, Smith further discloses each pile (46) includes a pile to beam interface (bolt 68) configured to connectively engage a radial moment beam (40) (Figs. 3, 6, and 8; page 13, lines 8 - 13).

Claims 1 - 3, 7 - 13, and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp et al. (US 2020/0109699).
Regarding claim 1, Kemp discloses a vertical structure support platform comprising: a vertical structure support base (spool 1002); and a plurality of radial moment beams (girders 1008), operatively connected to said vertical structure support base, extending radially from said vertical structure support base; each radial moment beam including a beam to pile interface (leveling bolt between flange 1010B and support leg 1027) configured to connectively engage a pile (1027) (Figs. 17A - 17E; paragraphs 0091 and 0094).
Regarding claims 2 and 12, Kemp further discloses each radial moment beam (1008) includes a beam to base interface (holes in flange 1004A through which unlabeled bolts extend) configured to connectively engage said vertical structure support base (1002) (Figs. 17B and 17D; paragraph 0091).
Regarding claims 3 and 13, Kemp further discloses said vertical structure support base includes a plurality of base to beam interfaces (unlabeled bolts that extend through flange 1004A), each base to beam interface being configured to connectively engage a radial moment beam (1008) (Figs. 17B and 17D; paragraph 0091).
Regarding claims 7 and 18, Kemp further discloses an outer beam to pile interface (leveling bolt between flange 1010B and support leg 1027 located at the end (of the girder 1008) farthest from spool 1002) configured to connectively engage a pile (1027 located at the end (of the girder 1008) farthest from spool 1002) and an inner beam to pile interface (leveling bolt between flange 1010B and support leg 1027 located at the end (of the girder 1008) nearest the spool 1002) configured to connectively engage a pile (1027 located at the end (of the girder 1008) nearest the spool 1002); said outer beam to pile interface being located at an end of said radial moment beam (1008) that is farthest from said vertical structure support base (1002) when said radial moment beam is connected to said vertical structure support base; said inner beam to pile interface being located at an end of said radial moment beam (1008) that is closest to said vertical structure support base (1002) when said radial moment beam is connected to said vertical structure support base (Figs. 17B and 17D; paragraph 0094).
Regarding claims 8 and 19, Kemp further discloses a plurality of vertical structure support base to pile interfaces (holes in flange 1004B through which unlabeled bolts extend), each vertical structure support base to beam interface being configured to connectively engage a pile (1027) (Figs. 17B and 17D).
Regarding claim 9, Kemp discloses a vertical structure support platform comprising: a vertical structure support base (1002); a plurality of radial moment beams (1008), operatively connected to said vertical structure support base, extending radially from said vertical structure support base; and a plurality of piles (1027), each pile being operatively connected to a radial moment beam and extending into a medium (base layer 1030) to provide foundational support for the vertical structure support platform (Figs. 17A - 17E; paragraphs 0091 and 0094).
Regarding claim 10, Kemp further discloses each radial moment beam (1008) includes a beam to pile interface (leveling bolt between flange 1010B and support leg 1027) configured to connectively engage one of said plurality of piles (1027) (Figs. 17B and 17D; paragraph 0094).
Regarding claim 11, Kemp further discloses each radial moment beam (1008) includes a beam to pile interface (leveling bolt between flange 1010B and support leg 1028) configured to connectively engage two piles (1027) (Figs. 17B and 17D).  Examiner notes that radial moment beams as disclosed by Kemp are capable of connectively engaging two piles and, therefore, the apparatus as disclosed by Kemp reads on the claim limitations.
Regarding claim 17, Kemp further discloses each pile (1027) includes a pile to beam interface (hole in leg 1027 into which the unlabeled leveling bolt is inserted) configured to connectively engage a radial moment beam (1008) (Figs. 17B and 17D; paragraph 0094).
Regarding claim 20, Kemp discloses a vertical structure support platform comprising: a vertical structure support base (1002); a plurality of radial moment beams (1008), operatively connected to said vertical structure support base, extending radially from said vertical structure support base; and a plurality of piles (1027), each pile being operatively connected to a radial moment beam and extending into a medium (1030) to provide foundational support for the vertical structure support platform; each radial moment beam including a beam to pile interface (leveling bolt between flange 1010B and support leg 1027) configured to connectively engage one of said plurality of piles; said vertical structure support base including a plurality of vertical structure support base to pile interfaces (holes in flange 1004B through which unlabeled bolts extend), each vertical structure support base to beam interface (unlabeled bolts that extend through flange 1004A) being configured to connectively engage one of said plurality of piles (1027) (Figs. 17A - 17E; paragraphs 0091 and 0094).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Brohm et al. (US 2018/0355851).  
Regarding claims 4 and 14, Smith discloses all of the claim limitations except each radial moment beam includes a pair of arc-shaped beam to base interfaces configured to provide each radial moment beam with horizontal movement flexibility.  Brohm teaches a pair of arc-shaped beam to base interface (rounded end walls of through bore 96 are arc-shaped; Fig. 9A) (Fig. 9A).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the beam to base interface comprising a hole as disclosed by Smith with the through bores comprising arc-shaped end walls as taught by Brohm to accommodate a range of radial spacings between the base to beam interface and the vertical structure support base.  
Regarding claims 6 and 16, Smith further discloses each radial moment beam includes a beam to base interface (hole in connection plate 64 through which bolt 60 extends) configured to connectively engage said vertical structure support base (38) (Figs. 3, 6, and 8; page 11, lines 12 - 21).  Smith fails to disclose said beam to base interface being oversized to provide each radial moment beam with horizontal movement flexibility.  Brohm teaches a beam to base interface (through bore 96) being oversized to provide each radial moment beam with horizontal movement flexibility (Fig. 9A; paragraph 0061).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the beam to base interface as disclosed by Smith with the oversized shape as taught by Brohm to accommodate a range of radial spacings between the base to beam interface and the vertical structure support base.  

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. in view of Brohm et al.  
Regarding claims 4 and 14, Kemp discloses all of the claim limitations except each radial moment beam includes a pair of arc-shaped beam to base interfaces configured to provide each radial moment beam with horizontal movement flexibility.  Brohm teaches a pair of arc-shaped beam to base interface (rounded end walls of through bore 96 are arc-shaped; Fig. 9A) (Fig. 9A).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the beam to base interface comprising a hole as disclosed by Kemp with the through bores comprising arc-shaped end walls as taught by Brohm to accommodate a range of radial spacings between the base to beam interface and the vertical structure support base.  
Regarding claims 6 and 16, Kemp further discloses each radial moment beam includes a beam to base interface (holes in flange 1004A through which unlabeled bolts extend) configured to connectively engage said vertical structure support base (1002) (Figs. 17B and 17D).  Kemp fails to disclose said beam to base interface being oversized to provide each radial moment beam with horizontal movement flexibility.  Brohm teaches a beam to base interface (through bore 96) being oversized to provide each radial moment beam with horizontal movement flexibility (Fig. 9A; paragraph 0061).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the beam to base interface as disclosed by Kemp with the oversized shape as taught by Brohm to accommodate a range of radial spacings between the base to beam interface and the vertical structure support base.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/15/2022